240 F.3d 35 (D.C. Cir. 2001)
United States of America, Appellantv.Archibald R. Schaffer III, Appellee
No. 99-3153
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed February 2, 2001

On Motion to Dismiss as Moot
Before:  Edwards, Chief Judge, Williams, Ginsburg,  Henderson, Rogers, and Tatel, Circuit Judges.*
Opinion for the Court en banc filed Per Curiam.

Per Curiam:

1
On December 22, 2000, then-President Clinton granted a full and unconditional pardon to Archibald R.  Schaffer III, for his conviction in the District Court of  violating the anti-bribery provision of the Meat Inspection  Act, 21 U.S.C. § 622 (1994).  Schaffer now moves this court  to dismiss the case as moot.


2
The parties agree that the pardon rendered moot the  ongoing appeals.  They are quite right on this point.  Accordingly, under well-established principles governing the disposition of cases rendered moot during the pendency of an  appeal, we hereby vacate the disputed panel decision in this  case and all underlying judgments, verdicts, and decisions of  the District Court.

I.

3
Because this case has had a long and curious history, we  offer a brief chronicle of the record leading to the instant  motion:


4
In the early summer of 1998, a jury found Schaffer guilty  on two counts of a seven count indictment--one for violating  the anti-bribery provision of the Meat Inspection Act and one  for providing unlawful gratuities to a public official.  Persuaded that the prosecution had submitted insufficient evidence to  sustain the verdict, the District Court granted Schaffer's  motion for acquittal on both counts, United States v. Schaffer,  Cr. No. 96-0314 (D.D.C. Sept. 22, 1998) (order), and conditionally denied his request for a new trial, Schaffer, Cr. No.  96-0314 (D.D.C. Oct. 6, 1998) (order).  The independent  counsel appealed.  On July 23, 1999, a panel of this court  affirmed the District Court's judgment of acquittal on the  unlawful gratuities charge, reversed and reinstated the jury  verdict on the Meat Inspection Act charge, and remanded for  sentencing on the latter charge.  Schaffer, 183 F.3d 833 (D.C.  Cir. 1999) ("Schaffer I").


5
Before this court's decision in Schaffer I was issued, Schaffer filed a second motion for a new trial, this time pursuant to  Rule 33 of the Federal Rules of Criminal Procedure.  Schaffer cited the newly-found and arguably exculpatory testimony  of former Secretary of the Department of Agriculture, Alphonso Michael Espy, which had become available following  Espy's own acquittal in a related prosecution.  Subsequently,  after the decision in Schaffer I issued, the District Court  granted Schaffer's Rule 33 motion for a new trial on the Meat Inspection Act charge.  Schaffer, 83 F. Supp. 2d 52 (D.D.C.  1999).


6
The independent counsel again appealed, this time challenging the trial court's order granting a new trial.  On June  27, 2000, a different panel of this court reversed the order  granting a new trial, reinstated the jury verdict on the Meat  Inspection Act charge, and remanded the case for sentencing. Schaffer, 214 F.3d 1359 (D.C. Cir. 2000) ("Schaffer II").


7
This court's ruling in Schaffer II set in motion two distinct  trajectories of response.  First, the panel granted the independent counsel's unopposed motion to expedite issuance of  the panel's mandate to the District Court without, as would  be the normal case, waiting for any potential petitions for  rehearing and rehearing en banc to run their course.  Schaffer, No. 99-3153 (D.C. Cir. July 17, 2000) (per curiam order). On remand, Schaffer moved the trial court to delay sentencing pending the outcome of his petitions for rehearing and en  banc review in the Court of Appeals.  The District Court  denied the motion and, on September 25, 2000, sentenced  Schaffer to a term of imprisonment of one year and one day. Schaffer, 121 F. Supp. 2d 29 (D.D.C. 2000).


8
Second, on July 19, 2000, Schaffer filed petitions for rehearing and rehearing en banc of the Schaffer II decision.  The  Schaffer II panel denied the petition for rehearing three  months later.  Schaffer, 229 F.3d 284 (D.C. Cir. 2000) (per  curiam order).  Shortly thereafter, on November 22, 2000, the  full court granted Schaffer's petition for rehearing en banc,  vacated the panel's June 27, 2000 Schaffer II decision, and  scheduled oral argument for April 4, 2001.  Schaffer, 234 F.3d 36 (D.C. Cir. 2000) (en banc) (per curiam order).  In a  separate order, the court recalled the July 27, 2000 expedited  mandate, which had set in motion the September 25, 2000  sentencing.  Schaffer, No. 99-3153 (D.C. Cir. Dec. 1, 2000)  (en banc) (per curiam order).  On December 14, 2000, the full  court granted defendant's motion to continue his release  pending appeal.  Schaffer, No. 99-3153 (D.C. Cir. Dec. 14,  2000) (en banc) (per curiam order).


9
On December 22, 2000, then-President Clinton granted a  full and unconditional pardon to Schaffer.  Schaffer filed an  unopposed motion and memorandum to dismiss all pending  appeals as moot on January 4, 2001.  In a supplemental  memorandum filed the next day, Schaffer urged this court to  remand the case to the District Court so that it might  determine what action, if any, should be taken to reconcile the  "unreversed" new trial order and the preceding conviction.

II.

10
The independent counsel, the appellant in this case, concedes that "these appeals are moot and that the Presidential  pardon ends all litigation."  Response of United States to  Schaffer's Supplemental Memorandum at 2.  We agree.  In  making this concession, however, the prosecutor advances the  odd suggestion that Schaffer's conviction is established as a  matter of law.  We disagree.  Final judgment never has been  reached on this issue, because the appeals process was terminated prematurely.


11
Certainly, a pardon does not, standing alone, render Schaffer innocent of the alleged Meat Inspection Act violation.  See  In re North, 62 F.3d 1434, 1437 (D.C. Cir. 1994) (citing  United States v. Noonan, 906 F.2d 952, 960 (3d Cir. 1990)). In fact, acceptance of a pardon may imply a confession of  guilt.  See North, 62 F.3d at 1437 (citing Burdick v. United  States, 236 U.S. 79, 91, 94 (1915)).  In the present case, the  pardon states only that Schaffer receive


12
A Full and Unconditional Pardon for his conviction in the United State District Court for the District of the District [sic] of Columbia of the charge of violation of Section 622, Title 21, United States Code, as set forth in an indictment (Criminal Action No. 96-0314 (JR)), for which he was sentenced on September twenty-fifth, 2000, to one year and one day's imprisonment and fined five thousand dollars ($5000).


13
Pres. William J. Clinton, Executive Grant of Clemency (Dec.  22, 2000).  In other words, the pardon acts on Schaffer's supposed conviction, without purporting to address Schaffer's  innocence or guilt.


14
Nevertheless, the independent counsel is wrong to suggest  that Schaffer's conviction is a fait accompli.  Finality was  never reached on the legal question of Schaffer's guilt.  The  District Court ordered a new trial following Espy's acquittal; the prosecutor exercised a legitimate right to appeal that  order;  a panel of this court reversed the order of the trial  court;  the court expedited issuance of the mandate in Schaffer II;  and Schaffer was sentenced on September 25, 2000. However, the matter was never actually put to rest, because  this court granted Schaffer's petition for en banc review and  recalled the mandate on December 1, 2000.  And in agreeing  to en banc review, this court vacated the panel decision in  Schaffer II.  It was at that uncertain juncture that thenPresident Clinton pardoned Schaffer, thus rendering the case  moot.


15
When a case becomes moot on appeal, whether it be during  initial review or in connection with consideration of a petition  for rehearing or rehearing en banc, this court generally  vacates the District Court's judgment, vacates any outstanding panel decisions, and remands to the District Court with  direction to dismiss.  See U.S. Bancorp Mortgage Co. v.  Bonner Mall P'ship, 513 U.S. 18, 25, 29 (1994);  United States  v. Munsingwear, Inc., 340 U.S. 36, 39 (1950);  Clarke v.  United States, 915 F.2d 699, 706-08 (D.C. Cir. 1990) (en  banc);  Flynt v. Weinberger, 762 F.2d 134, 135-36 (D.C. Cir.  1985).  Because the present mootness results not from any  voluntary acts of settlement or withdrawal by Schaffer, but  from the unpredictable grace of a presidential pardon, vacatur is here just and appropriate.  See U.S. Bancorp, 513 U.S.  at 24-25.


16
Given this posture of the case, the efficacy of the jury  verdict against Schaffer remains only an unanswered question  lost to the same mootness that the independent counsel so  readily concedes.  The same is true of Schaffer's claim of  innocence.  That claim will never again be tried.


17
We hereby vacate all opinions, judgments, and verdicts of  this court and the District Court relating to the Meat Inspection Act charge.  The matter will be remanded to the District  Court with directions to dismiss the case as moot.


18
So ordered.



Notes:


*
 Judges Sentelle, Randolph, and Garland did not participate in  this matter.